Citation Nr: 1244451	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  11-09 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1956 to February 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The claim has been before the Board on a previous occasion, and was remanded in April 2012 for evidentiary development.  All actions required by that remand have been fulfilled; however, further development, as explained below, is required.  

The Veteran appeared at a Travel Board hearing with the undersigned in February 2012.  A transcript is of record.  

The Veteran's entire claims file, to include that portion contained in the electronic Virtual VA system, has been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends to have developed bilateral hearing loss and tinnitus as a result of his noise exposure in active service.  The Veteran's service treatment records, if they were at one time available, were located in an area that was destroyed by the 1973 fire at the National Personnel Records Center (NPRC).  Thus, as a fire-related claim, VA has a heightened duty to explain its reason and bases for a decision, and to carefully consider the benefit-of-the doubt rule.   See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this regard, the Board notes that VA has made an official determination of unavailability of the service treatment records, and has obtained or marked as un-locatable all VA records identified by the Board in the previous remand order.  Thus, the mandates of the previous remand, dated in April 2012, have been fulfilled.  

Subsequent to the Board's latest review of the claim, the Veteran has submitted a statement indicating that he was afforded VA audiology treatment in November 2012.  A search of the physical claims file, and of the portion contained electronically in the Virtual VA system, does not reveal that records from this very recent audiology treatment have been obtained.  As these records are potentially very relevant to the ultimate disposition of the appeal, prior to any further action on the claims, they must be associated with the claims file.  

Further, the Board notes that the Veteran was afforded a VA audiology examination in December 2005 which offered negative opinions regarding the contended nexus between bilateral hearing loss, tinnitus, and noise exposure in service.  At the time of this examination, the Veteran did not exhibit hearing loss in the left ear severe enough to be termed a hearing loss disability for VA purposes; however, subsequent clinical records do indicate that a hearing loss disability, with tinnitus, is present bilaterally.  With regard to etiology, the 2005 examiner based his conclusion that it was less likely that the Veteran's hearing loss had causal origins in service on the fact that the hearing loss appeared to be from a source "other than cochlear damage from noise exposure."  No rationale was given other than this, and it was specifically noted that the "evidence" considered was the lack of documentation in the claims file.  With regard to tinnitus, the examiner stated that the etiology for tinnitus was "unknown," and that he "could not find any evidence in the C-file that it began during active duty period."  

The Board notes that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion exists.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It is not enough to base a conclusion on the mere fact that the claims file was reviewed.  Id.  Given this standard, the Board must conclude that the 2005 opinion is conclusory, and based solely on the lack of evidence contained in the claims file.  Especially in light of the heightened duty surrounding fire-related claims, the 2005 opinion cannot be given considerable probative weight.  

Following the 2005 examination, the Veteran had several clinical visits to VA audiology and otolaryngology (ENT) providers with complaints of hearing loss and tinnitus.  Additionally, a private record from a physician's assistant (PA), dated in December 2007, stated that it was more likely than not that the Veteran's tinnitus was related to military service.  The PA did not offer a rationale other than stating that he has professionally examined many Veterans in his practice and, previously, during his time as a Navy corpsman.  As with the 2005 VA opinion, the Board cannot assign much probative value to this private opinion without a further rationale associated.  

In January 2008, the Veteran visited a VA ENT clinic, and an examining physician noted that the complaints forwarded were initially felt to be consistent with an acoustic neuroma; however, upon radiographic testing, no such pathology was found.  The physician then explained that the Veteran's audiogram "points towards a retrocochlear problem."  This would appear, on the surface, to be in contrast to what was reported by the VA examiner in December 2005, and given that cochlear disturbances were associated with traumatic exposure by that examiner, it is suggestive of a potential causal relationship between noise exposure and the current disorders.  

The Veteran served as a heavy weapons infantryman during his service, with assignment to an armored infantry brigade.  Thus, his duties would be consistent with noise exposure, and the fact that he was near heavy gun firing while in the Army is conceded.  It is also noted that the Veteran worked as a forklift driver in an industrial setting for many years subsequent to service, and there is thus significant evidence of post-service noise exposure.  

Essentially, the evidentiary record suggests that the Veteran had exposure to noise in service, and there is some suggestion that the tinnitus and hearing loss, potentially, had origins with acoustic trauma.  Given this, and given that the record does not contain an adequate VA medical examination, the Veteran is to be scheduled for a comprehensive VA audiology/ENT examination to determine if it is at least as likely as not that a bilateral hearing loss disability and tinnitus had causal origins in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.   Obtain all outstanding VA treatment records regarding the Veteran's bilateral hearing loss and tinnitus.  Specifically, copies of the November 2012 VA audiology clinical visit must be obtained and associated with the claims file.  Should no copies be available, annotate the record to reflect such a fact.  

2.  Schedule the Veteran for an audiology/ENT examination for the purposes of determining the etiology of the Veteran's bilateral hearing loss and tinnitus.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran developed a bilateral hearing loss disability and tinnitus as a result of his active service, to include his noise exposure as a heavy weapons infantryman in the U.S. Army.  The examiner should attach a rationale to all conclusions reached in the examination report.  Unsupported conclusions are not sufficient, and will require additional remand for further development.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative, and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



